[Cite as Williams v. Univ. of Akron, 2016-Ohio-7209.]



RAYMOND WILLIAMS                                        Case No. 2016-00199-AD

      Plaintiff                                         Clerk Mark H. Reed

      v.
                                                        MEMORANDUM DECISION
UNIVERSITY OF AKRON

      Defendant


        {¶1} Plaintiff Raymond Williams (hereinafter “plaintiff”) filed this action against
defendant University of Akron (hereinafter “UA or defendant”), alleging that he suffered
a personal injury on November 16, 2015 while attending a men’s basketball game at
James A. Rhodes Arena (hereinafter “JAR Arena”) on the UA campus. In his claim
form, plaintiff stated that he sat in a seat in the JAR Arena and the seat broke
underneath him, injuring his lower back, right hip, and right knee. Plaintiff stated that he
incurred $5,265 in medical bills, and claimed a total of $10,000 for medical bills and pain
and suffering. Plaintiff included a variety of medical records and bills in support of his
claim. Plaintiff does not have insurance for this injury. On May 13, 2016, defendant
filed its investigation report contending that plaintiff failed to establish a negligence claim
against UA. Plaintiff did not file a response.
        {¶2} In its investigation report, defendant admitted that plaintiff attended a men’s
basketball game at JAR Arena on November 16, 2015 and plaintiff was involved in an
incident.      Defendant states that immediately after plaintiff’s incident, an usher
responded to the scene and called her supervisor, Elizabeth “Lizzy” Pannucci, the
Manager of Operations and Events. Both employees spoke with plaintiff, who related
that he was attempting to sit in Section 1 A, Row A, Seat 6, a reserved seat, and the
seat bottom dropped to the ground, however plaintiff said he caught himself on the arm
rests and did not fall. (Pannucci Affidavit, ¶¶ 4-5). The employees asked plaintiff if he
needed medical treatment or an ambulance, but he declined both. Id. at ¶ 6. Further,
Case No. 2016-00199-AD                      -2-                MEMORANDUM DECISION


plaintiff did not complete an incident report, and per UA protocol, Ms. Pannucci filled out
an incident report.   Id. at ¶ 7; Exhibit A.      Further, plaintiff’s ticket was not for the
reserved seating he was attempting to sit in, but rather plaintiff had a general admission
ticket for the game which was valid only for bleacher seating. Id. at ¶ 8.
       {¶3} Defendant argues that plaintiff was, at best, an invitee when he visited JAR
Arena on November 15, 2015, and as such, he failed to demonstrate that UA breached
a duty of ordinary or reasonable care to protect plaintiff from an unreasonable risk of
physical harm of which UA knew or had reason to know. In order to establish a claim
for negligence, plaintiff must prove that: 1) defendant owed him a duty; 2) defendant
breached that duty; and 3) the breach was the proximate cause of plaintiff’s injuries.
Mussivand v. David, 45 Ohio St. 3d 314, 318, 544 N.E.2d 265 (1989). The absence of
any one of these elements renders a plaintiff’s claim of negligence invalid. Jeffers v.
Olexo, 43 Ohio St. 3d 140, 142, 539 N.E.2d 614 (1989).
       {¶4} Invitees are “persons who come upon the premises of another, by invitation,
express or implied, for some purpose which is beneficial to the owner.” Light v. Ohio
Univ., 28 Ohio St. 3d 66, 68, 502 N.E.2d 611 (1986). “It is the duty of the owner of the
premises to exercise ordinary care and to protect the invitee by maintaining the
premises in a safe condition.” Id. “This duty includes maintaining the premises in a
reasonably safe condition and warning an invitee of latent or concealed defects of which
the possessor has or should have knowledge. However, it is also well-established that
balanced against this duty, the owner of premises is not to be held as an insurer against
all forms of risk.” Baldauf v. Kent State Univ., 49 Ohio App. 3d 46, 48, 550 N.E.2d 517
(10th Dist.1988) (citations omitted).
       {¶5} The court agrees with defendant that plaintiff, as an invitee, failed to
demonstrate that UA did not exercise ordinary care with respect to the seat that plaintiff
was injured in during the November 16, 2015 basketball game.               In support of its
arguments, UA submitted the affidavits of David E. Tiller, the UA Director of
Case No. 2016-00199-AD                       -3-             MEMORANDUM DECISION


Environmental and Occupational Health and Safety, and Paul Hammond, the UA
Associate Director of Athletics and Operations. Through these affidavits, defendant
relates that UA routinely hires an outside company to conduct comprehensive
inspections of its athletic venues, including JAR Arena. (Tiller Affidavit, ¶ 2, Hammond
Affidavit, ¶ 4). The most recent inspection of JAR Arena was conducted on June 11,
2015 by H&H Enterprises, and the inspection did not reveal any deficiencies with
respect to the seat in which plaintiff was sitting in on November 16, 2015.          (Tiller
Affidavit, ¶¶ 3-5). Included with Tiller’s affidavit is a copy of the section of the H&H
Enterprises Report pertaining to JAH Arena, including photographs.
       {¶6} Furthermore, defendant states that throughout the year the seating areas in
JAH Arena are visually inspected by the UA Athletics staff prior to events including
basketball games. (Hammond Affidavit, ¶ 3, Pannucci Affidavit, ¶ 3). Issues with seats
are also reported by patrons, and if the visual inspection or patron feedback reveals a
seat in need of repair, the seat is examined and adjusted or repaired as necessary.
(Hammond Affidavit, ¶ 3). Defendant states that UA had no notice of any defects, either
through the outside report, visual inspections, or patron feedback, with regard to the
seat in which plaintiff was allegedly injured on November 16, 2015.
       {¶7} A review of the claim form, the investigation report, and the affidavits,
including their exhibits, leads the court to determine that plaintiff failed to demonstrate
that UA breached a duty of ordinary or reasonable care or that his alleged injuries were
caused by any defect in the seat that would have been discovered through the exercise
of ordinary care. As such, plaintiff’s claim is denied.




RAYMOND WILLIAMS                              Case No. 2016-00199-AD

      Plaintiff                               Clerk Mark H. Reed
Case No. 2016-00199-AD                       -4-              MEMORANDUM DECISION



         v.
                                              ENTRY OF ADMINISTRATIVE
UNIVERSITY OF AKRON                           DETERMINATION

         Defendant



         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs shall be absorbed by the Court.




                                               MARK H. REED
                                               Clerk

Entry cc:
John Joseph Lynett, Attorney for Plaintiff     M. Celeste Cook, Deputy General Counsel
One Cascade Plaza                              University of Akron
Suite 2210                                     302 E. Buchtel Ave.
Akron, Ohio 44308-1135                         Akron, Ohio 44325



Filed 8/18/16
Sent to S.C. Reporter 10/4/16